Title: From Thomas Jefferson to Charles Lilburne Lewis, 10 January 1789
From: Jefferson, Thomas
To: Lewis, Charles Lilburne



Dear Sir
Paris Jan. 10. 1789.

My apology for not having written to you before is the great distance I am from you, and the little interest you would probably take in the occurrences of this part of the world. We have indeed  at times been threatened with wars, which might in the long run have come round to us: but at present, tho the war of the North be likely to continue, it is secured against extending further by the occupation of this country in internal reformation, and the insanity of the king of England. It is not probable that the regent who shall be appointed in that country or his ministry will think themselves firm enough to engage in a war. Our system should be to meddle not at all with European quarrels, but to cultivate peace within and without, pursue agriculture, and open all the foreign markets possible to our produce. There will be an immediate and vast demand here this spring for our flour, so that that article should sell well in Virginia. I do not foresee any circumstance which may favor the price of tobacco. France, which takes near the half of what we make, is at present fully stocked.I hope to see yourself and my sister in the course of the next summer. I have asked of Congress a leave of absence for six months, and if I obtain it in time I propose to sail in the Spring and return in the fall. This will allow me to pass about two months at Monticello, and to enjoy during that time the company of my antient friends, which I shall ever prefer to all others, as I do my own country to all I have yet seen. My daughters retain the same affection for their native land and connections, and are impatient to find themselves among their relations. They join me in an affectionate recollection of my sister and yourself. In our country, where man and wife make one, I may hope she will consider this letter as written to her also. Be so good as to assure her of my love, and to accept yourself the sentiments of cordial esteem with which I am Dear Sir Your sincere friend & servant,

 Th: Jefferson

